Filed pursuant to Rule 433 Registration No. 333-171806 ROYAL BANK OF CANADA MEDIUM-TERM NOTES, SERIES E SENIOR FLOATING RATE NOTES, DUE APRIL 17, 2014 FINAL TERM SHEET DATED APRIL 12, 2011 Terms and Conditions Issuer: Royal Bank of Canada Note Type: Senior Notes Ratings1: Aa1 / AA- / AA (Stable / Positive / Stable) Principal Amount: USD$900,000,000 Issue Price: 100% All-in Price 99.85% Trade Date: April 12, 2011 Settlement Date (T+5)2: April 19, 2011 Maturity Date: April 17, 2014 Minimum Denomination: $1,000 and multiples of $1,000 Interest Rate: 3 Month USD LIBOR plus 30 basis points payable quarterly Fees: 0.15% Interest Payment Dates: Quarterly on July 17, October 17, January 17 and April 17, beginning with a short first coupon on July 17, 2011 Payment Convention: Modified following business day convention Business Days London, New York Day Count Fraction: Actual / 360 Listing: None 1 A credit rating is not a recommendation to buy, sell or hold securities, and it may be subject to revision or withdrawal at any time by the assigning rating organization. 2 Under Rule 15c6-1 of the Securities Exchange Act of 1934, trades in the secondary market generally are required to settle in three business days, unless the parties to such trade expressly agree otherwise. Accordingly, purchasers who wish to trade the Notes on the pricing date or the next succeeding business day will be required, by virtue of the fact that the Notes initially will settle in five business days (T+5), to specify alternative settlement arrangements to prevent a failed settlement. Optional Redemption: None CUSIP / ISIN 78008K5X7 / US78008K5X71 Lead Managers and Joint Book Runners: RBC Capital Markets / BNP PARIBAS / J.P. Morgan Co-Managers: Citi / Goldman, Sachs & Co. / ING / Lloyds Securities / Morgan Stanley / NAB / SOCIETE GENERALE / UBS Investment Bank / Wells Fargo Securities Royal Bank of Canada (the “Issuer”) has filed a registration statement (including a prospectus supplement and a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read those documents and the other documents that the Issuer has filed with the SEC for more complete information about the Issuer and this offering.You may obtain these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the lead manager will arrange to send you the pricing supplement, the prospectus supplement, and the prospectus if you request them by contacting RBC Capital Markets, LLC, toll free at 1-866-375-6829.
